[Cite as State v. Little, 2022-Ohio-3980.]



                  IN THE COURT OF APPEALS OF OHIO
                             ELEVENTH APPELLATE DISTRICT
                                  PORTAGE COUNTY

STATE OF OHIO,                                     CASE NO. 2022-P-0051

                  Plaintiff-Appellee,
                                                   Criminal Appeal from the
         - vs -                                    Court of Common Pleas

JASON LITTLE,
                                                   Trial Court No. 2022 CR 00144
                  Defendant-Appellant.


                                             MEMORANDUM
                                               OPINION

                                       Decided: November 7, 2022
                                      Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Jason Little, pro se, Portage County Justice Center, 8240 Infirmary Road, Ravenna, OH
44266 (Defendant-Appellant).


JOHN J. EKLUND, J.

         {¶1}     On September 16, 2022, appellant, Jason Little, pro se, filed a notice of

appeal. Appellant states that he is appealing a February 17, 2022 trial court entry.

However, he attached to his notice of appeal the Grand Jury Indictment against him for

two counts of aggravated trafficking in drugs filed on February 17, 2022.

         {¶2}     A review of the trial court docket reflects that appellant’s jury trial is set for

November 1, 2022.
         {¶3}   R.C. 2505.02 defines the types of orders that constitute a final appealable

order:

         {¶4}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

         {¶5}   “(2) An order that affects a substantial right made in a special proceeding or

upon a summary application in an action after judgment;

         {¶6}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

         {¶7}   “(4) An order that grants or denies a provisional remedy and to which both

of the following apply:

         {¶8}   “(a) The order in effect determines the action with respect to the provisional

remedy and prevents a judgment in the action in favor of the appealing party with respect

to the provisional remedy.

         {¶9}   “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

         {¶10} “(5) An order that determines that an action may or may not be maintained

as a class action; * * *.”

         {¶11} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”

Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a
                                               2

Case No. 2022-P-0051
disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177

Ohio St. 104, 106-107(1964); see also State v. Eyajan, 11th Dist. Ashtabula Nos. 2019-

A-0005, 2019-A-0006, 2019-A-0007, 2019-A-0008, 2019-A-0009, 2019-A-0010, 2019-

Ohio-419.

         {¶12} In the present case, there has been no disposition of the underlying cause

i.e., appellant has not been convicted or sentenced in his criminal case. Appellant has a

remedy to appeal when the case is concluded by the trial court.

         {¶13} Accordingly, the appeal is hereby dismissed for lack of a final appealable

order.




THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.




                                             3

Case No. 2022-P-0051